Case 1:18-cv-00639-DDD-NRN Document 38 Filed 05/16/19 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                Magistrate Judge N. Reid Neureiter

  Civil Action No: 18-cv-00639-WYD-NRN                  Date: May 16, 2019
  Courtroom Deputy: Stacy Libid                         FTR: Courtroom C205

   Parties:                                             Counsel:

   REX TREWIN,                                          Rachel Ellis
                                                        Euell Thomas

        Plaintiff,

   v.

   WIPRO ENTERPRISES LIMITED d/b/a Wipro                Thomas Ahlering, by phone
   Limited,
   WIPRO TECHONOLOGIES, and
   WIPRO LIMITED,

        Defendants.


                                     COURTROOM MINUTES


  SCHEDULING CONFERENCE

  1:33 p.m.          Court in session.

  Court calls case. Appearances of counsel.

  THE FOLLOWING WILL CONFIRM THE ACTIONS TAKEN AND DATES SET AT
  THE SCHEDULING CONFERENCE HELD THIS DATE.

  Initial Disclosures shall be made on or before May 31, 2019.

  Joinder of Parties/Amendment to Pleadings: July 1, 2019

  Discovery Cut-off: December 30, 2019

  Dispositive Motions Deadline: January 31, 2020
Case 1:18-cv-00639-DDD-NRN Document 38 Filed 05/16/19 USDC Colorado Page 2 of 3




  Each side shall be limited to 6 depositions, excluding experts.
  Depositions shall not exceed 7 hours for two deponents, all others limited to 4 hours, for
  each side, without prior agreement or absent leave of court.
  Each side shall be limited to 25 interrogatories, 25 requests for production, and 25
  requests for admission.
  Interrogatories, Requests for Production, and Requests for Admissions shall be served
  no later than 45 days before discovery cut off.

  Each side shall be limited to 3 expert witnesses, absent leave of court.
  Disclosure of Affirmative Experts: October 31, 2019
  Disclosure of Rebuttal Experts: November 29, 2019
  The disclosure of Experts shall be consistent with Fed. R. Civ. P. 26(a)2(B).

  JOINT STATUS REPORT shall be filed no later than October 15, 2019, updating the
  Court on the status of discovery and if there is anything the parties need to address with
  the Court. If there are any outstanding issues, the Court may set a Status Conference.

  A Final Pretrial Conference is set for April 7, 2020 at 9:30 a.m. before Magistrate
  Judge N. Reid Neureiter in Courtroom C205, Second floor, Bryon G. Rogers
  Courthouse, 1929 Stout Street, Denver, Colorado 80294. The parties shall electronically
  file their proposed pretrial order through CM/ECF, and include a courtesy copy of the
  proposed order in a Word format sent by email to
  Neureiter_Chambers@cod.uscourts.gov seven days prior to the conference.

  In accordance with Fed.R.Civ.P. 16(e), the conference shall be attended by at least one
  of the attorneys who will conduct the trial for each of the parties and by any
  unrepresented parties.

  Parties are directed to www.cod.uscourts.gov and shall fully comply with the
  procedures of the judicial officer assigned to try this case on the merits.

  Anyone seeking entry into the Alfred A. Arraj United States Courthouse will be required
  to show valid current photo identification. See D.C.COLO.LCivR 83.2B. Failure to
  comply with this requirement may result in denial of entry to the courthouse.

  Absent exceptional circumstances, no request for rescheduling any appearance in this
  court will be entertained unless a written request is made five (5) business days in
  advance of the date of appearance.

  Scheduling Order entered.

  1:52 p.m.    Court in recess.

  Hearing concluded.
                                              2
Case 1:18-cv-00639-DDD-NRN Document 38 Filed 05/16/19 USDC Colorado Page 3 of 3




  Total in-court time: 00:19

  *To order transcripts of hearings, please contact either Patterson Transcription
  Company at (303) 755-4536 or AB Court Reporting & Video, Inc. at (303) 629-8534.




                                           3
